FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIO FABIAN GUTIERREZ-                          No. 12-73472
RODRIGUEZ,
                                                 Agency No. A098-282-217
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Julio Fabian Gutierrez-Rodriguez, a native and citizen of Guatemala,

petitions for review of a Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Gutierrez-

Rodriguez did not establish past persecution or a fear of future persecution in

Guatemala because he did not to show the gang members’ actions were motivated

by his actual or imputed political opinion. See INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992); Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(the REAL ID Act “requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution”); see also Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (petitioner’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Thus, Gutierrez-Rodriguez’s asylum and withholding of

removal claims fails. See Dinu v. Ashcroft, 372 F.3d 1041, 1045 (9th Cir. 2004).

      Gutierrez-Rodriguez does not challenge the agency’s denial of his CAT

claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          2                                       12-73472